SUMMARY ORDER
Plaintiff-appellant Kenneth Gilmore, Jr., appeals from a September 30, 2003, judgment of the United States District Court for the Northern District of New York (Lawrence E. Kahn, Judge) dismissing Gilmore’s claims against all defendantsappellees. On appeal, Gilmore argues that (1) various defendants-appellees unconstitutionally deprived him of a liberty interest afforded by the New York parole statute; (2) application of a parole statute enacted subsequent to his conviction violated the Ex Post Facto Clause of the U.S. Constitution; (3) various defendants-appellees deprived him of his right to be free from cruel and unusual punishment by failing to provide parole officials with a mental health report; (4) the district court improperly dismissed his retaliation claim against defendant-appellee Sikora without permitting Gilmore to amend his complaint and conduct further discovery; and (5) the district court, acting sua sponte, improperly dismissed his claims against nine of the defendants-appellees for failure to serve process, without first giving adequate notice to Gilmore. Familiarity with the facts and proceedings below is assumed.
As we find no reversible error in the district court’s decision, the judgment of the district court is hereby AFFIRMED.